This is an appeal from a decision of a single justice denying relief under G. L. c. 211, § 3 (1992 ed.), without a hearing. There was no error and therefore we affirm.
The principal basis for denying relief was the failure of the plaintiff to use ordinary appellate review. We have said repeatedly that relief under G. L. c. 211, § 3, is not a substitute for ordinary appellate review. See Francis v. District Attorney for the Plymouth Dist., 388 Mass. 1009, 1010 (1983), and cases cited.
Since the plaintiff commenced this action for legal malpractice, he has failed to appeal. A Superior Court judge allowed a motion of the defendants to remove a default judgment. The plaintiff did not appeal but many months later sought reconsideration of the judge’s action. When the belatedly filed motion for reconsideration was denied, the plaintiff appealed to a single justice of the Appeals Court who denied relief under G. L. c. 231, § 118, first par. (1992 ed.). The plaintiff did not pursue his case in the Superior Court. Had he done so, he would then have been entitled to appeal in the ordinary course. Therefore, he was not entitled to relief under G. L. c. 211, § 3.
The plaintiff has been appearing pro se but he is held to the same standards to which litigants with counsel are held. Mmoe v. Commonwealth, 393 Mass. 617, 620 (1985).

Judgment affirmed.